Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 9/02/2022.  Claims 1-20 are pending.  Claims 1 (a CRM), 8 (a method), and 16 (a method) are independent.

Response to Arguments
As to the 112(a-b) rejections, Applicant’s remarks and amendments are persuasive and the rejections are withdrawn. 
Applicant's arguments filed 9/02/2022 have been fully considered but they are not persuasive. 
In the claims submitted 9/02/2022, claims 1 and 16 substitute the word “path” with “component processing leg”.  This term is described in Applicant’s ¶ 67:
“a component processing leg (CPL). In the example shown in FIG. 4, five different CPLs are used, but only three are shown. … Three CPL's are explicitly shown in CPL-A 401, CPL-B 402 and CPL-E 403 of FIG. 4 as vertical paths between input block 411 and concatenation block 415. CPL's CPL-C is a block similar to CPL-B 402 but having parameter F=4, where F is a filter size. CPL-D is a block similar to CPL-B 402, but having parameter F=5. Each CPL, such as CPL-B 402 takes a matrix 300 of symbol embeddings and performs a convolution operation at 412, one or more normalization operations at 413, and a non-linearity operation 414 to form a component feature matrix.”
	As described in Applicant’s specification, a component processing leg (CPL) is analogous to the convolutional filters shown in Le figure 2 and described as:
	(“we obtain the k−dimensional vector representation for each word. …., we use 4 types of Convolutional filters W ∈ Rk×h, with h = 3, 4, 5, 6 and for each filter size, we use 256 filters. Here, the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together.” Le § 3.3. Multiple convolutional filters.)
	As seen in Le’s figure 2 and associated description, the convolutional filters are in “parallel” (see figure 2) and the respective filters do not feed each other (i.e. are not arranged in series).
	Applicant argues on page 12 of the response: “Le shows multiple convolutional layers in FIG. 2 however, they are all fed into a single max pooling operation and a single activation layer… Le does not describe multiple parallel component processing legs …”  This argument is not persuasive.
	As discussed above, Le discloses parallel processing convolutional filters.  Even if Le uses only one pooling and Re LU step that combines all the convoluted outputs, there is still parallel processing in the convolutional filters of Le.  Separately, Applicant’s claim does not define max pooling or activation as a component of the “component processing leg”.  Max pooling and activation are not required in the independent claims, nor are they required to be performed in parallel. 
	Additionally, Examiner has attached an NPL reference by Patel, “Convolutional Neural Networks – A Beginner’s Guide”.  Patel discloses that max pooling and activations are performed on a single matrix (i.e. a convoluted matrix) and a single value.  Thus, it appears that while Le discloses a ‘single’ max pooling and activation function blocks, the computations themselves are done independently (i.e. in parallel) on the output of the convolutional filters of Le. 
	In other words, in the context of convolutional neural networks (i.e. the field of endeavor of Le and Applicant) the ‘max pooling’ and ‘activation’ are inherently performed in parallel. 

	As to claim 8, the following limitation is added: “wherein the word-level path comprises two text processing blocks arranged in series.”
	During the interview made of record on 9/06/2022 and held 8/29/2022, it was discussed that the Le reference did not disclose the multiple convolutions in series as detailed in Applicant’s figure 5.  
	However, the amendment “comprises two text processing blocks” does not require or imply the multiple convolutions steps/processes shown in Applicant’s figure 5 as being performed in series.  Rather, the claim limitations merely states that some text processing steps are performed in series.  Le clearly discloses multiple steps in the text processing in Figures 1 and 2.  In other words, absent a definition of what processing steps are performed in series, the claim scope comprises any steps performed in series.

	For at least the above reasons Applicant’s remarks are not persuasive.	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al., “URLNet: Learning a URL Represetnation with Deep Learning for Malicious URL Detection” (published 2018), in view of Baughman et al., US 2018/0077120 (filed 2016-09).
As to claim 1, Le discloses: 
…
detecting a malicious URL (Le title: … malicious URL detection)
…
receiving a URL; (“Our goal is to classify a given URL as malicious or not.” Le § 2.1)
forming, from the URL, a first contextual-word embedding that represents a first word identified in the URL (“For M unique words, we have to learn an embedding matrix” Le § 3.3) and represents a context of the first word in the URL; (See Applicant’s ¶ 28 discussing ‘context’: “each URL ut is then mapped to a vector xt ∈ R M , such that i th element in xt is set as 1 if word wi is present in the URL, and 0 otherwise. In addition to these Bag-of-Words features” Le § 2.2. “Here, the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together.” Le § 3.3.1)
forming, from the URL, a second contextual-word embedding that represents a second word identified in the URL (“For M unique words, we have to learn an embedding matrix” Le § 3.3) and represents a context of the second word in the URL; (“each URL ut is then mapped to a vector xt ∈ R M , such that i th element in xt is set as 1 if word wi is present in the URL, and 0 otherwise. In addition to these Bag-of-Words features” Le § 2.2. “Here, the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together.” Le § 3.3.1)
processing the first contextual-word embedding in a first parallel component processing leg in a word-level path of the URL classifier, the first parallel component processing leg having a first filter length; (“A CNN model typically consists of multiple sets of filters with different lengths (h), and each set consists of multiple filters.” Le § 3.1. See Le Fig. 1)
processing the second contextual-word embedding in a second parallel component processing leg in a word-level path of the URL classifier, the second parallel component processing leg having a second filter length that is greater than the first filter length;  (“a filter W to convolve on every segment of length h” Le § 3.1. “we obtain the k−dimensional vector representation for each word. …., we use 4 types of Convolutional filters W ∈ Rk×h, with h = 3, 4, 5, 6 and for each filter size, we use 256 filters. Here, the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together.” Le § 3.3. Multiple convolutional filters.)
generating a word-level output from the word-level path; (“The pooled features from the final block are concatenated and passed to fully connected layers for the purpose of classification” Le § 3.1. See also Figure 1, FC layers from Word-level and Char-level CNNs providing input to, “Concatenate Word and Char feature vector”)
generating a decision input vector using the word-level output; (Figure 1, “Concatenate Word and Char feature vector” making a input vector to the master FC and soft-max)
…
determining the decision statistic indicates the URL is malicious; and (“4 fully connected layers finally leading to the output classifier.” Le § 3.4. “we also compare model performance in terms of True Positive Rates at different levels of False Positive Rate to observe the detection rate of malicious URLs” see Le § 4.2 generally)
…

Le does not explicitly disclose:
computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, causes the one or more processors to perform a method for…, the method comprising:
generating a decision statistic using the decision input vector;
automatically blocking access to the URL in response to the decision statistic indicating the URL is malicious.

Baughman discloses:
computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, causes the one or more processors to perform (“Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. …. program modules may be located in both local and remote computer system storage media including memory storage devices.” Baughman ¶ 51) a method for displaying a class indication for unstructured text in a URL, the method comprising: (“If the proxy receives a reputation score categorized or classified as suspicious, the URL is redirected to a warning page related to the browser. If the proxy receives a rf browser.” Baughman ¶ 69)
generating a decision statistic using the decision input vector; (“a reputation score may be calculated according to the assigned values for generating a response or answer to the trustworthy query.” Baughman ¶ 85.  See Baughman Figs. 11-13 showing confidence probabilities of the score.)
automatically blocking access to the URL in response to the decision statistic indicating the URL is malicious. (“If the proxy receives a reputation score categorized or classified as malicious, the URL is redirected to a denial page related to the browser.” Baughman ¶ 69)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Le with Baughman by using the hardware structure and informing or inhibiting a user’s access of a detected malicious website.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Le with Baughman in order to inform and prevent user’s from accessing malicious websites that might compromise the user’s computer or data in a personal or business network, Baughman ¶ 2.

As to claim 8, Le discloses a method comprising:
Detecting a malicious URL (Le title: … malicious URL detection)
…, the method comprising: 
receiving a URL; (“Our goal is to classify a given URL as malicious or not.” Le § 2.1)
forming a contextual-word embedding from the URL (“For M unique words, we have to learn an embedding matrix” Le § 3.3) by identifying a string of characters in the URL that match a word in a URL specific vocabulary; (“This set of unique words forms a dictionary for the URL training corpus.” Le § 3.3. “word embedding is obtained directly from the word embedding matrix (which is learnt during training)” Le § 3.3.3.  Dictionary used for training, the word embedding matrix, which is used in classification.)
processing the contextual-word embedding in a word-level path of a URL classifier; (“A CNN model typically consists of multiple sets of filters with different lengths (h), and each set consists of multiple filters.” Le § 3.1. See Le Fig. 1) wherein the word-level path comprises two text processing blocks arranged in series; (see Le figures 1 and 2 showing a plurality of processing blocks in series.)
generating a word-level output from the word-level path; (“The pooled features from the final block are concatenated and passed to fully connected layers for the purpose of classification” Le § 3.1. See also Figure 1, FC layers from Word-level and Char-level CNNs providing input to, “Concatenate Word and Char feature vector”)
generating a decision input vector using the word-level output as an input; (Figure 1, “Concatenate Word and Char feature vector” making a input vector to the master FC and soft-max)
…
determining the … indicates a classification; and (“4 fully connected layers finally leading to the output classifier.” Le § 3.4. “we also compare model performance in terms of True Positive Rates at different levels of False Positive Rate to observe the detection rate of malicious URLs” see Le § 4.2 generally)
…

Le does not explicitly disclose:
generating a decision statistic using the decision input vector; decision statistic
automatically blocking access to the URL in response to the classification.

Baughman discloses:
displaying a class indication for unstructured text in a URL (“If the proxy receives a reputation score categorized or classified as suspicious, the URL is redirected to a warning page related to the browser. If the proxy receives a reputation score categorized or classified as anomalous, the URL is redirected to a warning page related to the browser. If the proxy receives a reputation score categorized or classified as malicious, the URL is redirected to a denial page related to the browser.” Baughman ¶ 69)
generating a decision statistic using the decision input vector; decision statistic (“a reputation score may be calculated according to the assigned values for generating a response or answer to the trustworthy query.” Baughman ¶ 85.  See Baughman Figs. 11-13 showing confidence probabilities of the score.)
automatically blocking access to the URL in response to the classification. (“If the proxy receives a reputation score categorized or classified as malicious, the URL is redirected to a denial page related to the browser.” Baughman ¶ 69)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Le with Baughman by using the hardware structure and informing or inhibiting a user’s access of a detected malicious website.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Le with Baughman in order to inform and prevent user’s from accessing malicious websites in a personal or business network, Baughman ¶ 2.

As to claim 16, Le discloses a method comprising:
…
detecting a malicious URL (Le title: … malicious URL detection) the method comprising: 
receiving an unstructured text; (“Our goal is to classify a given URL as malicious or not.” Le § 2.1)
forming a first contextual-character embedding of a first amount of characters from the unstructured text; (“these representations are stored in an embedding matrix” Le § 3.2, discussing “Character-level CNN for Malicious URL Detection”)
forming a second contextual-character embedding of a second amount of characters from the unstructured text, wherein the first amount is less than the second amount; (“temporal patterns in a sequence of characters of lengths 3, 4, 5, 6 are learnt. For each filter size, we use 256 filters” Le § 3.2)
processing the first contextual-character embedding in a first parallel component processing leg within a character-level path of a classifier; (“Thus, temporal patterns in a sequence of characters of lengths 3, 4, 5, 6 are learnt. For each filter size, we use 256 filters. This is followed by a Max-Pooling layer which is followed by a fully connected layer regularized by dropout” Le § 3.2, see also Fig. 1)
processing the second contextual-character embedding in a second parallel component processing leg within the character-level path of the classifier; (“Thus, temporal patterns in a sequence of characters of lengths 3, 4, 5, 6 are learnt. For each filter size, we use 256 filters. This is followed by a Max-Pooling layer which is followed by a fully connected layer regularized by dropout” Le § 3.2, see also Fig. 1. “we obtain the k−dimensional vector representation for each word. … generating a first character-level output from the character-level path; (see Le Figure 1, the outputs from the Char-level CNN)
generating a decision input vector using the first character-level output as an input; (Figure 1, “Concatenate Word and Char feature vector” making a input vector to the master FC and soft-max)
…
determining the … indicates the unstructured text is classified as a security risk; and (“4 fully connected layers finally leading to the output classifier.” Le § 3.4. “we also compare model performance in terms of True Positive Rates at different levels of False Positive Rate to observe the detection rate of malicious URLs” see Le § 4.2 generally)
…

Le does not disclose
generating a decision statistic using the decision input vector; decision statistic
automatically blocking access to content associated with the unstructured text in response to the classification.

Baughman discloses: 
displaying a class indication for unstructured text, (“If the proxy receives a reputation score categorized or classified as suspicious, the URL is redirected to a warning page related to the browser. If the proxy receives a reputation score categorized or classified as anomalous, the URL is redirected to a warning page related to the browser. If the proxy receives a reputation score categorized or classified as malicious, the URL is redirected to a denial page related to the browser.” Baughman ¶ 69)
generating a decision statistic using the decision input vector; decision statistic (“a reputation score may be calculated according to the assigned values for generating a response or answer to the trustworthy query.” Baughman ¶ 85.  See Baughman Figs. 11-13 showing confidence probabilities of the score.)
automatically blocking access to content associated with the unstructured text in response to the classification. (“If the proxy receives a reputation score categorized or classified as malicious, the URL is redirected to a denial page related to the browser.” Baughman ¶ 69)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Le with Baughman by using the hardware structure and informing or inhibiting a user’s access of a detected malicious website.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Le with Baughman in order to inform and prevent user’s from accessing malicious websites in a personal or business network, Baughman ¶ 2.


As to claims 2 and 13, Le in view of Baughman discloses the CRM/method/method of claims 1, 8, and 16 and further discloses:
forming a contextual-character embedding from the URL; (“these representations are stored in an embedding matrix” Le § 3.2)
inputting the contextual-character embedding into a character-level path of the URL classifier, (“Character-level CNN for Malicious URL Detection” Le § 3.2) wherein an input layer of the character-level path comprises a plurality of parallel convolutional layers; and (“Thus, temporal patterns in a sequence of characters of lengths 3, 4, 5, 6 are learnt. For each filter size, we use 256 filters. This is followed by a Max-Pooling layer which is followed by a fully connected layer regularized by dropout” Le § 3.2, see also Fig. 1)
generating a character-level output from the character-level path. (see Le Figure 1, the outputs from the Char-level CNN)

As to claim 3, Le in view of Baughman discloses the CRM/method/method of claims 2 and further discloses:
wherein each of the plurality of parallel convolutional layers in the character-level path has an input filter of a different amount of characters. (“Thus, temporal patterns in a sequence of characters of lengths 3, 4, 5, 6 are learnt. For each filter size, we use 256 filters. This is followed by a Max-Pooling layer which is followed by a fully connected layer regularized by dropout” Le § 3.2, see also Fig. 1)

As to claims 4 and 10, Le in view of Baughman discloses the CRM/method/method of claims 1, 8, and 16 and further discloses:
wherein an input layer of the word-level path comprises a plurality of parallel convolutional layers. (“We use the same CNN architecture as in Character CNNs, i.e., we use 4 types of Convolutional filters W ∈ R k×h , with h = 3, 4, 5, 6 and for each filter size, we use 256 filters. Here, the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together.” Le § 3.3.1. see also Fig. 1 “Convolutional layer with max-pooling”)

As to claim 5, Le in view of Baughman discloses the CRM/method/method of claims 1, 8, and 16 and further discloses:
wherein the first word is identified by identifying a string of characters in the URL that match a word in a URL specific vocabulary. (“This set of unique words forms a dictionary for the URL training corpus.” Le § 3.3. “word embedding is obtained directly from the word embedding matrix (which is learnt during training)” Le § 3.3.3.  Dictionary used for training, the word embedding matrix, which is used in classification.)

As to claims 6 and 9, Le in view of Baughman discloses the CRM/method/method of claims 5 and 8 and further discloses:
wherein the URL specific vocabulary is generated by decomposing a corpus of URLs into n-grams (“the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together” Le § 3.3.1) and then adding n-grams that occur above a threshold number of times (a threshold of one: “all words that appeared only once in the entire training corpus (also called rare words) were replaced with a single token.” Le § 3.3.1.) within the corpus to the URL specific vocabulary. (“This set of unique words forms a dictionary for the URL training corpus.” Le § 3.3.)

As to claims 7 and 11, Le in view of Baughman discloses the CRM/method/method of claims 4, 10 and further discloses:
wherein each of the plurality of parallel convolutional layers in the word-level path has an input filter for words comprising a different amount of characters. (“We use the same CNN architecture as in Character CNNs, i.e., we use 4 types of Convolutional filters W ∈ R k×h , with h = 3, 4, 5, 6 and for each filter size, we use 256 filters. Here, the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together.” Le § 3.3.1.)

As to claims 12 and 20, Le in view of Baughman discloses the CRM/method/method of claims 8 and 16 and further discloses:
Wherein, excluding training data, the URL is the only input processed to generate the decision statistic. (“from the first 60% of the URLs, we randomly selected 5 million URLs for training, and from the last 40%, we randomly selected 10 million URLs for testing.” Le § 4.1.1. Only using URL information. See Applicant’s specification ¶ 20 describing other inputs as “context or metadata”.)

As to claims 14, Le in view of Baughman discloses the CRM/method/method of claims 13 and further discloses:
wherein an input layer of the character-level path comprises a plurality of parallel convolutional layers, and wherein each of the plurality of parallel convolutional layers in the character-level path has an input filter of a different amount of characters.
 (“Thus, temporal patterns in a sequence of characters of lengths 3, 4, 5, 6 are learnt. For each filter size, we use 256 filters. This is followed by a Max-Pooling layer which is followed by a fully connected layer regularized by dropout” Le § 3.2, see also Fig. 1)

As to claims 15, Le in view of Baughman discloses the CRM/method/method of claims 14 and further discloses:
wherein the contextual-word embedding represents a first word identified in the URL (“For M unique words, we have to learn an embedding matrix” Le § 3.3) and a context of the first word in the URL. (See Applicant’s ¶ 28 discussing ‘context’: “each URL ut is then mapped to a vector xt ∈ R M , such that i th element in xt is set as 1 if word wi is present in the URL, and 0 otherwise. In addition to these Bag-of-Words features” Le § 2.2. “Here, the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together.” Le § 3.3.1)

As to claims 17, Le in view of Baughman discloses the CRM/method/method of claims 16 and further discloses:
wherein an input layer of the character-level path comprises a plurality of parallel convolutional layers. (“Thus, temporal patterns in a sequence of characters of lengths 3, 4, 5, 6 are learnt. For each filter size, we use 256 filters. This is followed by a Max-Pooling layer which is followed by a fully connected layer regularized by dropout” Le § 3.2, see also Fig. 1)

As to claims 18, Le in view of Baughman discloses the CRM/method/method of claims 16 and further discloses:
forming a contextual-word embedding from the unstructured text; (“For M unique words, we have to learn an embedding matrix” Le § 3.3)
inputting the contextual-word embedding into a word-level path of the classifier; (“A CNN model typically consists of multiple sets of filters with different lengths (h), and each set consists of multiple filters.” Le § 3.1. See Le Fig. 1)
generating a word-level output from the word-level path; and (“The pooled features from the final block are concatenated and passed to fully connected layers for the purpose of classification” Le § 3.1. See also Figure 1, FC layers from Word-level and Char-level CNNs providing input to, “Concatenate Word and Char feature vector”)
wherein the word-level output is also used to form the decision input vector. (Figure 1, “Concatenate Word and Char feature vector” making a input vector to the master FC and soft-max)

As to claims 19, Le in view of Baughman discloses the CRM/method/method of claims 18 and further discloses:
wherein an input layer of the word-level path comprises a plurality of parallel convolutional layers, (“We use the same CNN architecture as in Character CNNs, i.e., we use 4 types of Convolutional filters W ∈ R k×h , with h = 3, 4, 5, 6 and for each filter size, we use 256 filters. Here, the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together.” Le § 3.3.1. see also Fig. 1 “Convolutional layer with max-pooling”) and wherein each of the plurality of parallel convolutional layers in the word-level path has an input filter for words comprising a different amount of characters. (“We use the same CNN architecture as in Character CNNs, i.e., we use 4 types of Convolutional filters W ∈ R k×h , with h = 3, 4, 5, 6 and for each filter size, we use 256 filters. Here, the aim is to learn temporal properties from a sequence of words of length 3, 4, 5, 6 appearing together.” Le § 3.3.1.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, particularly:
Batchu, US 11,399,035, discloses detection of phishing links using a convolutional neural network.
Solis Agea et al., US 11,425,161, discloses detection of phishing links using a convolutional neural network

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492